

116 S3684 IS: 21st Century Conservation Corps for Our Health and Our Jobs Act
U.S. Senate
2020-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3684IN THE SENATE OF THE UNITED STATESMay 11, 2020Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo make supplemental appropriations for the Departments of Agriculture, the Interior, Homeland Security, Labor, and Commerce for the fiscal year ending September 30, 2020, and for other purposes.1.Short titleThis Act may be cited as the 21st Century Conservation Corps for Our Health and Our Jobs Act.2.Supplemental appropriations for the Departments of Agriculture, the Interior, Homeland Security, Labor, and Commerce(a)In generalThe following amounts are appropriated, out of any amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes:(1)Forest Service supplemental appropriationsFor additional amounts for the Forest Service—(A)$4,200,000,000 for National Forest System, to remain available through September 30, 2023, of which—(i)$3,500,000,000 shall be used for hazardous fuels management activities, subject to the conditions that the Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this subsection as the Secretary), shall—(I)prioritize hazardous fuels reduction projects using those amounts for projects—(aa)for which any applicable processes under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been completed; and(bb)that are noncommercial; and(II)complete and submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives an annual report describing the number of acres of land on which projects carried out using those amounts effectively mitigated wildfire risk;(ii)$150,000,000 shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments, as authorized by section 4003(f) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(f)); (iii)$300,000,000 shall be used for vegetation and watershed management, as determined by watershed-scale analytical assessments; and (iv)$250,000,000 shall be used for forest products;(B)$6,000,000,000 for Capital Improvement and Maintenance, to remain available through September 30, 2023, subject to the conditions that—(i)the Secretary shall prioritize the use of those amounts to make substantial progress in achieving motor vehicle use plans; and (ii)$300,000,000 shall be used for the Forest Service Legacy Roads and Trails Remediation Program established by section 8 of Public Law 88–657 (as added by section 4); (C)$500,000,000 for State and Private Forestry, of which—(i)$100,000,000, to remain available through September 30, 2023, shall be used for competitive grants under the landscape-scale restoration program established under section 13A of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109a), of which $50,000,000 shall be used to enter into contracts with Indian tribes pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.);(ii)$100,000,000 shall be derived from the Land and Water Conservation Fund established under section 200302 of title 54, United States Code, to be used for the Forest Legacy Program, to remain available until expended;(iii)$100,000,000, to remain available through September 30, 2023, shall be used for the urban and community forestry program; (iv)$100,000,000, to remain available through September 30, 2023, shall be used for the community forest and open space conservation program; and(v)$100,000,000, to remain available through September 30, 2023, shall be used for State fire assistance (National Fire Capacity); and(D)$100,000,000 for the purchase of personal protective equipment and other preparedness and response expenses relating to COVID–19, to remain available through September 30, 2023.(2)Natural Resources Conservation ServiceFor an additional amount for the Natural Resources Conservation Service, $5,500,000,000 for Conservation Operations, to remain available through September 30, 2023, which shall be used to fund alternative funding arrangements under section 1271C(d) of the Food Security Act of 1985 (16 U.S.C. 3871c(d)), the eligible partner (as defined in section 1271A of that Act (16 U.S.C. 3871a)) with respect to which demonstrates quantifiable and cost-efficient sediment and nutrient reductions, and near-term job creation, subject to the conditions that—(A)the amounts shall be used—(i)to fund high-impact resiliency projects to restore watersheds, the eligible partner (as so defined) with respect to which demonstrates—(I)quantifiable reductions to nonpoint source pollution; or(II)quantified water savings that functionally benefit native fish and wildlife species; and(ii)to provide $200,000,000 in technical assessment funding to eligible partners (as so defined) to analyze and quantify the sediment and nutrient benefits in advance of projects carried out using those amounts, on a State-by-State and watershed-by-watershed basis, by December 31, 2022; and(B)with respect to a project funded using amounts made available under this paragraph—(i)the project shall be approved on an expedited basis; (ii)the project shall receive 100 percent Federal financial assistance, with eligible partners (as so defined) managing the projects receiving a 20 percent administrative rate; and(iii)of the amount provided for the project, not more than 15 percent shall be used by the Secretary to provide technical assistance and measure project results.(3)Community wood energy and wood innovation program$100,000,000 for the Secretary for competitive grants under the Community Wood Energy and Wood Innovation Program established under section 9013 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8113), to remain available through September 30, 2023.(4)Department of the Interior supplemental appropriationsFor additional amounts—(A)for the Bureau of Land Management—(i)$2,000,000,000 for Management of Lands and Resources, to remain available until September 30, 2021, which shall be used for hazardous fuels management activities, subject to the conditions that the Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall—(I)prioritize hazardous fuels reduction projects using those amounts for projects—(aa)for which any applicable processes under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been completed; and(bb)that are noncommercial; and(II)complete and submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives an annual report describing the number of acres of land on which projects carried out using those amounts effectively mitigated wildfire risk; and(ii)$25,000,000 for Oregon and California Grant Lands;(B)for the United States Fish and Wildlife Service, $300,000,000 for Resource Management, to remain available until September 30, 2021, of which—(i)$150,000,000 shall be used for the partners for fish and wildlife program; and(ii)$150,000,000 shall be used for migratory bird management under the North American waterfowl joint ventures program; (C)for the Bureau of Reclamation, $4,500,000,000 for Water and Related Resources, to remain available through September 30, 2023, which shall be used to carry out the WaterSMART program authorized by subtitle F of title IX of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10361 et seq.)—(i)subject to the conditions that—(I)projects funded using those amounts shall have—(aa)quantifiable and high-efficiency improvements to regional drought resiliency; or (bb)quantifiable increases in streamflows that functionally benefit native fish and wildlife species; and(II)the amount of a grant provided using those amounts shall be not more than $50,000,000; and(ii)of which $100,000,000 shall be provided in technical assessment funding to recipients of amounts under that program to analyze and quantify the sediment and nutrient benefits of projects carried out using those amounts, on a State-by-State basis, by December 31, 2022; and(D)for the Bureau of Indian Affairs, $45,000,000 for Operation of Indian Programs, of which—(i)$20,000,000 shall be used for forestry, subject to the condition that such amount shall be divided equally between Tribal priority allocation and forest projects;(ii)$20,000,000 shall be made available to Indian Tribes on a competitive basis to build capacity for participation in large landscape-scale forest health treatments; and (iii)$5,000,000 shall be used for a workforce development initiative to recruit and retain forestry professionals on Indian land. (5)Department of Homeland Security supplemental appropriationsFor an additional amount for the Department of Homeland Security for Disaster Relief Fund, $100,000,000 for the Building Resilient Infrastructure and Communities program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), to remain available until September 30, 2031, for the purposes of increasing wildfire resiliency.(6)Department of Labor appropriations$9,000,000,000 for the Department of Labor for the Civilian Conservation Corps program established under subtitle E of title I of the Workforce Innovation and Opportunity Act, to remain available through September 30, 2022.(7)Department of Commerce supplemental appropriationsFor an additional amount for the Department of Commerce for Operations, Research, and Facilities, $2,000,000,000 for the National Oceans and Coastal Security Fund established under section 904 of the National Oceans and Coastal Security Act (16 U.S.C. 7503) to award grants under section 906 of that Act (16 U.S.C. 7505), to remain available until September 30, 2031, for the purposes of creating jobs, restoring wetlands, dunes, reefs, marshes, kelp forests, mangroves, and other living shorelines to reduce flood risks, create habitat, and restart tourism. (b)Local benefit; environmental analysisTo the extent practicable, in using amounts made available under subsection (a)(1), the Secretary of Agriculture, acting through the Chief of the Forest Service—(1)is encouraged to enter into stewardship contracting projects under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c) in order to maximize the economic benefit for rural communities; and(2)shall carry out projects using those amounts in accordance with section 104 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6514).(c)Qualified youth or conservation corpsIn carrying out projects using amounts made available under paragraphs (1) through (4) of subsection (a), the Secretary (as defined in subparagraphs (A) and (B) of section 203(13) of the Public Lands Corps Act of 1993 (16 U.S.C. 1722(13))) shall—(1)use qualified youth or conservation corps (as defined in section 203 of that Act (16 U.S.C. 1722)) to the maximum extent practicable; (2)consult with the National Association of Service and Conservation Corps for the purpose of identifying appropriate projects, activities, and workforce development outcomes; and(3)be authorized to use such amounts as are necessary to provide technical assistance.(d)Matching funds waiverAny otherwise applicable matching funds requirements, including under section 212(a)(1) of the Public Lands Corps Act of 1993 (16 U.S.C. 1729(a)(1)), shall be waived for projects carried out using amounts made available under this section. (e)Federal coordinationThe head of each Federal agency for which amounts are made available under this section shall monitor and track, through an online platform that is usable by personnel across Federal agencies, the expenditure of those amounts.(f)PriorityIn using amounts made available under this section, the Secretary of Agriculture, the Secretary of the Interior, the Secretary of Homeland Security, or the Secretary of Labor, as applicable, shall give priority to funding projects that maximize quantifiable environmental benefits for the least cost. 3.Outfitters and guides relief program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means a holder of a special use permit that has fewer than 500 full-time equivalent employees.(2)FundThe term Fund means the Outfitters and Guides Relief Fund established by subsection (b).(3)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, acting through the Chief of the Forest Service, in the case of a special use permit issued by the Forest Service; (B)the Secretary of the Interior, in the case of a special use permit issued by—(i)the Department of the Interior; or(ii)a State agency described in paragraph (4)(H); and(C)the Secretary of Defense, in the case of a special use permit issued by the Corps of Engineers.(4)Special use permitThe term special use permit means—(A)with respect to the Forest Service, a special use authorization (as defined in section 251.51 of title 36, Code of Federal Regulations (or successor regulations)), for guiding or outfitting (as those terms are defined in that section (or successor regulations));(B)with respect to the National Park Service, a commercial use authorization for outfitting and guiding issued under—(i)section 803(h) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)); or(ii)section 101925 of title 54, United States Code;(C)with respect to the National Park Service, a concession contract for outdoor recreation activities awarded under subchapter II of chapter 1019 of title 54, United States Code (not including a commercial use authorization under section 101925 of that title);(D)with respect to the United States Fish and Wildlife Service, a special use permit for recreational, sport fishing, or hunting outfitting and guiding;(E)with respect to the Bureau of Land Management, a special recreation permit for commercial outfitting and guiding; (F)with respect to the Bureau of Reclamation, a use authorization for guiding, outfitting, or other recreational services;(G)with respect to the Corps of Engineers, a contract for recreation services; and(H)with respect to a State agency that issues recreational special use permits to recreation service providers, a special use agreement for recreational services.(b)Establishment of FundThere is established in the Treasury of the United States a fund, to be known as the Outfitters and Guides Relief Fund.(c)Use of amountsThe Secretary concerned shall use amounts in the Fund to provide payments to eligible entities in accordance with this section.(d)Applications(1)In generalTo receive a payment under this section, not later than 18 months after the date of enactment of this Act, an eligible entity shall submit to the Secretary concerned an application to receive a payment.(2)LimitationAn eligible entity may submit applications under paragraph (1) not more frequently than once every 90 days during the 18-month period beginning on the date of enactment of this Act.(e)Payments(1)In generalSubject to paragraphs (2) and (3), the amount of a payment under this section shall be an amount equal to the difference between, during the period that the eligible entity was unable to provide recreational services at full capacity under a special use permit due to a State or Federal action resulting from the Coronavirus Disease 2019 (referred to in this subsection as the covered period)—(A)the sum obtained by adding—(i)the operating and administrative expenses of the eligible entity directly relating to recreational services under the special use permit, as calculated based on the average of the 3 previous years; and(ii)the payroll expenses and owner compensation of the eligible entity directly relating to recreational services under the special use permit, as calculated based on the average of the 3 previous years; and(B)the full gross revenue of the eligible entity directly relating to recreational services under the special use permit.(2)Certain entitiesSubject to paragraph (3), in the case of an eligible entity that has been a holder of a special use permit for less than 3 years, the amount of a payment under this section shall be an amount equal to the lesser of—(A)the operating expenses of the eligible entity directly relating to recreational services under the special use permit during the covered period; and(B)$30,000.(3)LimitationAn eligible entity shall not receive any amount under this section that covers expenses or compensation described in paragraphs (1) and (2) for which assistance has been provided under—(A)section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)); or(B)section 7(b)(2) of that Act (15 U.S.C. 636(b)(2)).(f)Duties of eligible entities(1)In generalAn eligible entity shall use a payment received under this section to continue business operations of the eligible entity.(2)ConditionAs a condition on the receipt of a payment under this section, an eligible entity shall retain not less than 70 percent of the full-time equivalent positions of the eligible entity, based on the average number of full-time equivalent positions of the eligible entity during the comparable period, as determined by the Secretary concerned, over the 3 previous years.(g)AppropriationThere is appropriated, out of amounts in the Treasury not otherwise appropriated, $7,000,000,000 to the Fund for the period of fiscal years 2020 and 2021, to remain available until expended.4.Forest Service Legacy Roads and Trails Remediation ProgramPublic Law 88–657 (16 U.S.C. 532 et seq.) (commonly known as the Forest Roads and Trails Act) is amended by adding at the end the following:8.Forest Service Legacy Roads and Trails Remediation Program(a)In generalNot later than 180 days after the date of enactment of this section, the Secretary, acting through the Chief of the Forest Service (referred to in this section as the Secretary), shall establish, and develop a national strategy to carry out, a program, to be known as the Forest Service Legacy Roads and Trails Remediation Program, within the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))) to implement the minimum road systems identified under subsection (b).(b)Identification of minimum road systemsNot later than 3 years after the date of enactment of this section, the Secretary shall identify, for each unit of the National Forest System (as defined in subsection (a)), the minimum road system and unneeded roads in accordance with section 212.5(b) of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act).(c)PrioritiesIn establishing and carrying out the program under subsection (a) and the identifications under subsection (b), the Secretary shall use the priorities described in section 212.5(b)(2) of title 36, Code of Federal Regulations (as in effect on the date of enactment of this section).(d)Unneeded roadsThe Secretary shall decommission any roads identified as unneeded under subsection (b) as soon as practicable after making the identification under that subsection.(e)Review; revisionThe Secretary shall review, and may revise, an identification made under subsection (b) for a unit of the National Forest System (as defined in subsection (a)) during a revision of the land and resource management plan applicable to that unit..5.Civilian Conservation Corps(a)EstablishmentTitle I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.) is amended—(1)by redesignating subtitle E (29 U.S.C. 3241 et seq.) as subtitle F; and(2)by inserting after subtitle D the following:ECivilian Conservation Corps176.Civilian Conservation Corps program(a)DefinitionsIn this section: (1)Member organizationsThe term member organizations means the boards, entities, and agencies that agree to an agreement described in subsection (d).(2)Qualified entityThe term qualified entity means an entity carrying out a program using qualified youth or conservation corps criteria.(3)Qualified youth or conservation corps criteriaThe term qualified youth or conservation corps criteria means the model and standards for a program described in section 203(11) of the Public Land Corps Act of 1993 (16 U.S.C. 1722(11)).(b)EstablishmentThe Secretary shall establish and carry out a Civilian Conservation Corps program. The program shall be carried out using qualified youth or conservation corps criteria and through Civilian Conservation Corps projects.(c)GrantsIn carrying out the Civilian Conservation Corps program, the Secretary shall make grants to eligible State boards and local boards, acting in partnership with member organizations, to carry out Civilian Conservation Corps projects.(d)Eligible boardsTo be eligible to receive a grant under this section, a State board or local board shall have entered into an agreement with 1 or more qualified entities and, at the option of the board involved, 1 or more applicable State or local agencies, to carry out a Civilian Conservation Corps project. The agreement shall specify the roles of the State board or local board, of each qualified entity, and of any other applicable State or local agency involved, in carrying out the Civilian Conservation Corps project.(e)ApplicationTo be eligible to receive a grant under this section for a Civilian Conservation Corps project, the State board or local board shall submit an application to the Secretary, at such time and in such manner as the Secretary may require, that contains—(1)a description of the project, including how the projects relates to goals described in subsection (g);(2)a copy of the agreement described in subsection (d);(3)the scope of work and budget for the project;(4)the number of enrollees needed to carry out the project;(5)a description of the manner in which the member organizations shall recruit, screen, and select enrollees;(6)a description of the manner in which the qualified entities will provide, through the project—(A)education, work experience, and work-based learning; and(B)training, such as basic skills training, the development of job-specific occupational skills, or other training activities, designed to lead to the attainment of an industry-recognized credential, including a description of the training that leads to the credential;(7)a description of the stipend, allowance, or other benefits an enrollee in the project will receive;(8)a description of the supportive services that an enrollee in the project will receive; and(9)information specifying how the member organizations will collect such information on the project and enrollees as the Secretary may require, and submit a report containing that information to the Secretary.(f)Fiscal agentThe State board or local board shall act as the fiscal agent for the grant and shall distribute funds for the Civilian Conservation Corps project to the member organizations involved.(g)Eligible use of fundsQualified entities may use funds distributed for each Civilian Conservation Corps project, with goals relating to conservation, outdoor recreation, or other environmental matters, for—(1)education, work experience, and workforce investment activities outlined in section 129(c)(2) related to conservation, outdoor recreation, and other environmental industries;(2)other education and training activities that focus on career development in such industries;(3)activities leading to development and completion of the project;(4)activities for data collection, management, and reporting;(5)other activities designed to lead to successful completion of the project and workforce development outcomes; and(6)any administrative activities supporting the project.(h)Qualified youth or conservation corpsIn carrying out projects under this section, the Secretary shall—(1)consult with the National Association of Service and Conservation Corps—(A)to establish standards used to identify appropriate types of Civilian Conservation Corps projects, and activities to be provided and workforce development outcomes sought, through those projects; and(B)to establish specific performance accountability measures for evaluating Civilian Conservation Corps projects; and(2)enter into a contract or cooperative agreement with the National Association of Service and Conservation Corps to develop recommendations for the standards and measures described in paragraph (1)..(b)Conforming Amendments(1)One-stop delivery systemsSection 121(b)(1)(C)(ii)(II) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151(b)(1)(C)(ii)(II)) is amended by striking subtitles C through E and inserting subtitles C, D, and F.(2)TransitionSection 503(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3343(b)) is amended by inserting before the period at the end the following: (as in effect on the day before the date of enactment of the Workforce Innovation and Opportunity Act).(c)Table of ContentsThe table of contents in section 1(b) of the Workforce Innovation and Opportunity Act is amended—(1)by striking the item relating to the subtitle heading for subtitle E of title I and inserting the following: Subtitle F—Administration;and(2)by inserting after the item relating to section 172 the following:Subtitle E—Civilian Conservation Corps Sec. 176. Civilian Conservation Corps program..6.National Parks and Public Land Legacy Restoration Fund(a)In generalSubtitle II of title 54, United States Code, is amended by inserting after chapter 2003 the following:2004National Parks and Public Land Legacy Restoration FundSec. 200401. Definitions.200402. National Parks and Public Land Legacy Restoration Fund.200401.DefinitionsIn this chapter:(1)AssetThe term asset means any real property, including any physical structure or grouping of structures, landscape, trail, or other tangible property, that—(A)has a specific service or function; and (B)is tracked and managed as a distinct, identifiable entity by the applicable covered agency.(2)Covered agencyThe term covered agency means—(A)the Service;(B)the United States Fish and Wildlife Service;(C)the Forest Service;(D)the Bureau of Land Management; and(E)the Bureau of Indian Education. (3)FundThe term Fund means the National Parks and Public Land Legacy Restoration Fund established by section 200402(a).(4)ProjectThe term project means any activity to reduce or eliminate deferred maintenance of an asset, which may include resolving directly related infrastructure deficiencies of the asset that would not by itself be classified as deferred maintenance.200402. National Parks and Public Land Legacy Restoration Fund(a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the National Parks and Public Land Legacy Restoration Fund.(b)Deposits(1)In generalExcept as provided in paragraph (2), for each of fiscal years 2021 through 2025, there shall be deposited in the Fund an amount equal to 50 percent of all energy development revenues due and payable to the United States from oil, gas, coal, or alternative or renewable energy development on Federal land and water credited, covered, or deposited as miscellaneous receipts under Federal law in the preceding fiscal year.(2)Maximum amountThe amount deposited in the Fund under paragraph (1) shall not exceed $1,900,000,000 for any fiscal year.(3)Effect on other revenuesNothing in this section affects the disposition of revenues that—(A)are due to the United States, special funds, trust funds, or States from mineral and energy development on Federal land and water; or(B)have been otherwise appropriated—(i)under Federal law, including—(I)the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432); and(II)the Mineral Leasing Act (30 U.S.C. 181 et seq.); or(ii)from—(I)the Land and Water Conservation Fund established under chapter 2003; or(II)the Historic Preservation Fund established under chapter 3031.(c)Availability of fundsAmounts deposited in the Fund shall be available to the Secretary and the Secretary of Agriculture, as provided in subsection (e), without further appropriation or fiscal year limitation.(d)Investment of amounts(1)In generalThe Secretary may request the Secretary of the Treasury to invest any portion of the Fund that is not, as determined by the Secretary, in consultation with the Secretary of Agriculture, required to meet the current needs of the Fund.(2)RequirementAn investment requested under paragraph (1) shall be made by the Secretary of the Treasury in a public debt security—(A)with a maturity suitable to the needs of the Fund, as determined by the Secretary; and(B)bearing interest at a rate determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturity.(3)Credits to fundThe income on investments of the Fund under this subsection shall be credited to, and form a part of, the Fund.(e)Use of funds(1)In generalAmounts deposited in the Fund for each fiscal year shall be used for priority deferred maintenance projects in the System, in the National Wildlife Refuge System, on public land administered by the Bureau of Land Management, for the Bureau of Indian Education schools, and in the National Forest System, as follows:(A)70 percent of the amounts deposited in the Fund for each fiscal year shall be allocated to the Service. (B)15 percent of the amounts deposited in the Fund for each fiscal year shall be allocated to the Forest Service.(C)5 percent of the amounts deposited in the Fund for each fiscal year shall be allocated to the United States Fish and Wildlife Service. (D)5 percent of the amounts deposited in the Fund for each fiscal year shall be allocated to the Bureau of Land Management.(E)5 percent of the amounts deposited in the Fund for each fiscal year shall be allocated to the Bureau of Indian Education. (2)Limitations(A)Non-transportation projectsOver the term of the Fund, within each covered agency, not less than 65 percent of amounts from the Fund shall be allocated for non-transportation projects.(B)Transportation projectsThe amounts remaining in the Fund after the allocations required under subparagraph (A) may be allocated for transportation projects of the covered agencies, including paved and unpaved roads, bridges, tunnels, and paved parking areas.(C)PlanAny priority deferred maintenance project funded under this section shall be consistent with an applicable transportation, deferred maintenance, or capital improvement plan developed by the applicable covered agency.(f)Prohibited use of fundsNo amounts in the Fund shall be used—(1)for land acquisition;(2)to supplant discretionary funding made available for annually recurring facility operations, maintenance, and construction needs; or(3)for bonuses for employees of the Federal Government that are carrying out this section.(g)Submission of priority list of projects to congressNot later than 90 days after the date of enactment of this section, the Secretary and the Secretary of Agriculture shall submit to the Committees on Energy and Natural Resources and Appropriations of the Senate and the Committees on Natural Resources and Appropriations of the House of Representatives a list of projects to be funded for fiscal year 2021 that—(1)are identified by the Secretary and the Secretary of Agriculture as priority deferred maintenance projects; and(2)as of the date of the submission of the list, are ready to be implemented.(h)Submission of annual list of projects to congressUntil the date on which all of the amounts in the Fund are expended, the President shall annually submit to Congress, together with the annual budget of the United States, a list of projects to be funded from the Fund that includes a detailed description of each project, including the estimated expenditures from the Fund for the project for the applicable fiscal year. (i)Alternate allocation(1)In generalAppropriations Acts may provide for alternate allocation of amounts made available under this section, consistent with the allocations to covered agencies under subsection (e)(1).(2)Allocation by president(A)No alternate allocationsIf Congress has not enacted legislation establishing alternate allocations by the date on which the Act making full-year appropriations for the Department of the Interior, Environment, and Related Agencies for the applicable fiscal year is enacted into law, amounts made available under subsection (c) shall be allocated by the President.(B)Insufficient alternate allocationIf Congress enacts legislation establishing alternate allocations for amounts made available under subsection (c) that are less than the full amount appropriated under that subsection, the difference between the amount appropriated and the alternate allocation shall be allocated by the President. (j)Public donations(1)In generalThe Secretary and the Secretary of Agriculture may accept public cash or in-kind donations that advance efforts—(A)to reduce the deferred maintenance backlog; and(B)to encourage relevant public-private partnerships.(2)Credits to fundAny cash donations accepted under paragraph (1) shall be—(A)credited to, and form a part of, the Fund; and(B)allocated to the covered agency for which the donation was made.(3)Other allocationsAny donations allocated to a covered agency under paragraph (2)(B) shall be allocated to the applicable covered agency independently of the allocations under subsection (e)(1). (k)Required consideration for accessibilityIn expending amounts from the Fund, the Secretary and the Secretary of Agriculture shall incorporate measures to improve the accessibility of assets and accommodate visitors and employees with disabilities in accordance with applicable law..(b)Clerical amendmentThe table of chapters for subtitle II of title 54, United States Code, is amended by inserting after the item relating to chapter 2003 the following:2004. National Parks and Public Land Legacy Restoration Fund200401.(c)GAO studyNot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall—(1)conduct a study on the implementation of this section and the amendments made by this section, including whether this section and the amendments made by this section have effectively reduced the priority deferred maintenance backlog of the covered agencies (as that term is defined in section 200401 of title 54, United States Code); and(2)submit to Congress a report that describes the results of the study under paragraph (1). 7.Permanent full funding of the Land and Water Conservation Fund(a)In generalSection 200303 of title 54, United States Code, is amended to read as follows:200303.Availability of funds(a)In generalAny amounts deposited in the Fund under section 200302 for fiscal year 2020 and each fiscal year thereafter shall be made available for expenditure for fiscal year 2021 and each fiscal year thereafter, without further appropriation or fiscal year limitation, to carry out the purposes of the Fund (including accounts and programs made available from the Fund pursuant to the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2534)). (b)Additional amountsAmounts made available under subsection (a) shall be in addition to amounts made available to the Fund under section 105 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) or otherwise appropriated from the Fund.(c)Allocation authority(1)Submission of cost estimatesThe President shall submit to Congress detailed account, program, and project allocations of the full amount made available under subsection (a)—(A)for fiscal year 2021, not later than 90 days after the date of enactment of the 21st Century Conservation Corps for Our Health and Our Jobs Act; and(B)for each fiscal year thereafter, as part of the annual budget submission of the President.(2)Alternate allocation(A)In generalAppropriations Acts may provide for alternate allocation of amounts made available under subsection (a), including allocations by account, program, and project.(B)Allocation by president(i)No alternate allocationsIf Congress has not enacted legislation establishing alternate allocations by the date on which the Act making full-year appropriations for the Department of the Interior, Environment, and Related Agencies for the applicable fiscal year is enacted into law, amounts made available under subsection (a) shall be allocated by the President.(ii)Insufficient alternate allocationIf Congress enacts legislation establishing alternate allocations for amounts made available under subsection (a) that are less than the full amount appropriated under that subsection, the difference between the amount appropriated and the alternate allocation shall be allocated by the President.(3)Recreational public accessAmounts expended from the Fund under this section shall be consistent with the requirements for recreational public access for hunting, fishing, recreational shooting, or other outdoor recreational purposes under section 200306(c).(4)Annual reportThe President shall submit to Congress an annual report that describes the final allocation by account, program, and project of amounts made available under subsection (a), including a description of the status of obligations and expenditures..(b)Conforming amendments(1)Section 200302(c) of title 54, United States Code, is amended by striking paragraph (3).(2)Section 200306(a)(2)(B) of title 54, United States Code, is amended by striking clause (iii). (c)Clerical amendmentThe table of sections for chapter 2003 of title 54, United States Code, is amended by striking the item relating to section 200303 and inserting the following:200303. Availability of funds..8.Emergency designation(a)In generalThe amounts provided by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(b)Designation in SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.